DETAILED ACTION     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
With regards to applicant argument “to clarify distinctions over Harada, in particular, to clarify that the signal conversion circuit converts a boosted radio frequency (RF) downlink signal to an outgoing RF downlink signal of lower frequency. Thus, both the boosted RF downlink signal and the outgoing RF downlink signal are RF signals. Moreover, the outgoing RF downlink signal is of lower frequency, and thus the signal conversion circuit performs a frequency down-conversion… Harada does not disclose or suggest at least "a signal conversion circuit configured to convert the boosted RF downlink signal to an outgoing RF downlink signal of lower frequency” Examiner respectfully disagree with applicant. Harada paragraph 190-191 disclose the transmitting/receiving sections 103 are capable of transmitting/receiving uplink (UL)/downlink(DL) signals; radio frequency signals that are received in the transmitting/receiving antennas 101 of the base station see para.186 and fig. 12, (A radio base station 10 has a plurality of transmitting/receiving antennas 101, amplifying sections 102, transmitting/receiving sections 103) are further converted  and output from the baseband signal processing section 104 on a per antenna basis are converted into a radio frequency band in the transmitting/receiving sections 103, and then transmitted. The radio frequency signals having been subjected to frequency conversion in the transmitting/receiving sections 103 are amplified in the amplifying sections 102, and transmitted from the transmitting/receiving antennas 101. Harada paragraph. 175, further disclose between the user terminals 20 and the radio base station 11, communication can be carried out using a carrier of a relatively low frequency band (for example, 2 GHz) a narrow bandwidth; Meanwhile, between the user terminals 20 and the radio base stations 12, a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used) Thus reading on the instant claim limitation of receiving RF signals and converting the to a second RF signals with lower frequency.
Furthermore, upon further consideration and search, the claim instant claim is still not novel because prior art Kennard US 20140378047 made of record and not relied upon is considered pertinent to applicant's disclosure. Kennard para.  52, disclose local oscillator module 302 may down-convert the first amplified radio frequency signal generated a step 504 to produce a second radio frequency signal having a second frequency.  As described herein, the second frequency of the second radio frequency signal may be similar or equal to the operating frequency.
Consequently, examiner maintain the rejection. See detailed rejection below for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 7-8, 12, 15-18, 27-28, 38, 41-42, 44, 48 and 57 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. US 20180376343 herein after Harada in view of Zhan US 2016/0198347 herein after Zhan. 
Regarding claim 1, Harada disclose a signal booster system comprising: a base station antenna (see fig. 11, 12; radio base station 10 (12 a-c) referred to as booster)  configured to wirelessly receive an incoming radio frequency (RF) downlink signal from one or more base stations of a cellular network (see fig. 12, para. 186-192, radio frequency signals that are received in the transmitting/receiving antennas 101 of the base station see para.186 and fig. 12, (A radio base station 10 has a plurality of transmitting/receiving antennas 101, amplifying sections 102, transmitting/receiving sections 103)); a signal booster comprising: booster circuitry configured to amplify the incoming RF downlink signal to generate a boosted RF downlink signal (see para. 189, The radio frequency signals having been subjected to frequency conversion in the transmitting/receiving sections 103 are amplified in the amplifying sections 102, and transmitted from the transmitting/receiving antennas 101), and a signal conversion circuit configured to convert the boosted RF downlink signal to an outgoing RF downlink signal of lower frequency (see para. 175, Between the user terminals 20 and the radio base station 11, communication can be carried out using a carrier of a relatively low frequency band (for example, 2 GHz) a narrow bandwidth; Meanwhile, between the user terminals 20 and the radio base stations 12, a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used), and a mobile station antenna configured to receive the outgoing RF downlink signal from the signal booster via a cable (see para. 217-220; A radio frequency signal that is received in the transmitting/receiving antenna 201 is amplified in the amplifying section 202. The transmitting/receiving section 203 receives the downlink signal amplified in the amplifying section 202. The received signal is subjected to frequency conversion and converted into the baseband signal in the transmitting/receiving sections 203, and output to the baseband signal processing section 204 and para 250,  Also, the means for implementing each functional block is not particularly limited. That is, each functional block may be implemented with one physically-integrated device, or may be implemented by connecting two physically- separate devices via radio or wire and using these multiple devices). Harada disclose all the subject matter but fails to explicitly mention and to wirelessly transmit the outgoing RF downlink signal to one or more mobile devices of the cellular network. However, Zhan from a similar field of endeavor disclose a signal booster system (see fig. 1 signal booster 2a), and to wirelessly transmit the outgoing RF downlink signal to one or more (see para. 59, Additionally, the signal booster 2a can retransmit signals to the plurality of mobiles devices 3a-3c and/or the network device 4 over one or more downlink channels, and can receive signals from the devices over one or more uplink channels. While illustrated with a common housing for a booster to boost signals of all frequency bands of interest, the teachings herein are applicable to configurations in which the signal booster 2a is implemented in multiples boxes or housings that communicate with one another, such as over a wireless communication channel at a different frequency than the frequency bands that the signal booster 2a boosts signals of). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 2, Harada disclose wherein the incoming RF downlink signal comprises a licensed cellular signal and the outgoing RF downlink signal comprises an unlicensed RF signal (see para. 190 the transmitting/receiving sections 103 are capable of transmitting/receiving uplink (UL)/downlink (DL) signals in unlicensed bands. Note that the transmitting/ receiving sections 103 may be capable of transmitting/ receiving UL/DL signals in licensed bands as well).
Regarding claim 4, Harada disclose wherein the unlicensed RF signal comprises a WiFi signal (see para. 5, 29, For unlicensed bands, for example, the 2.4 GHz band and the 5 GHz band, where Wi-Fi (registered trademark) and Bluetooth (registered trademark) can be used, are under study for use).
Regarding claim 5, Harada disclose wherein the incoming RF downlink signal has a frequency greater than 6 GHz and the outgoing RF downlink signal has a frequency of less than 6 GHz (see para. 175, Meanwhile, between the user terminals 20 and the radio base stations 12, a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be Used).
Regarding claim 7, Harada disclose wherein the signal conversion circuit is further configured to receive an incoming RF uplink signal from the mobile station antenna via the cable, and to convert the incoming RF uplink signal to an outgoing RF uplink signal of higher frequency (see para. 191, as for uplink signals, radio frequency signals that are received in the transmitting/receiving antennas 101 are each amplified in the amplifying sections 102. The transmitting/receiving sections 103 receive the uplink signals amplified in the amplifying sections 102. The received signals are converted into the baseband signal through frequency conversion in the transmitting/receiving sections 103 and output to the baseband signal processing section 104).
Regarding claim 8, Harada disclose wherein the incoming RF uplink signal comprises a licensed cellular signal and the outgoing RF uplink signal comprises an unlicensed RF signal (see para. 190, the transmitting/receiving sections 103 are capable of transmitting/receiving uplink (UL)/downlink (DL) signals in unlicensed bands. Note that the transmitting/ receiving sections 103 may be capable of transmitting/receiving UL/DL signals in licensed bands as well).
Regarding claim 12, Harada disclose all the subject matter but fails to explicitly mention wherein the signal booster further comprises a housing enclosing the booster circuitry and the signal conversion circuit. However, Zhan from a similar field of endeavor disclose wherein the signal booster further comprises a housing enclosing the booster circuitry and the signal conversion circuit (see fig. 1 B, para. 66, The signal booster 2b, including electronics and housing, is integrated with a base station antenna Sa and is electrically coupled to the mobile station antenna Sb via the RF cable 6b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 15, Harada disclose all the subject matter but fails to explicitly mention further comprising a circuit board on which the booster circuitry and the signal conversion circuit reside. However, Zhan from a similar field of endeavor disclose further comprising a circuit board on which the booster circuitry and the signal conversion circuit reside (see para. 183, A printed circuit board (PCB) 1408 carrying electronics for the signal booster). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio (see para. 7).
Regarding claim 16, Harada disclose all the subject matter but fails to explicitly mention further comprising an RF shield between the circuit board and the base station antenna. However, Zhan from a similar field of endeavor disclose further comprising an RF shield between the circuit board and the base station antenna (see para. 127, providing RF shielding or isolation for circuitry within the front cover 510. The shielding portion 610 can also aid in providing thermal dissipation for booster circuitry). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 17, Harada disclose all the subject matter but fails to explicitly mention wherein the mobile station antenna is integrated in a unit. However, Zhan from a similar field of endeavor disclose wherein the mobile station antenna is integrated in a unit (see para. 88, configurations in which one or both of the mobile station and base station antennas are integrated with a signal booster). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a (see para. 7).
Regarding claim 18, Harada disclose all the subject matter but fails to explicitly mention wherein the cable comprises a shared DC power and RF cable coupled between the unit and the signal booster. However, Zhan from a similar field of endeavor disclose wherein the cable comprises a shared DC power and RF cable coupled between the unit and the signal booster (see para. 139, 157, 181, the signal booster 2b of FIG. lB, according to one embodiment. In the illustrated configuration, the signal booster 2b is connected via an RF cable 6b with a right-angle connector to a mobile station antenna Sb. The signal booster 2b is further connected via a power cable 920 to a power source). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 27, Harada disclose all the subject matter but fails to explicitly mention wherein the unit comprises a booster control interface configured to control the signal booster. However, Zhan from a similar field of endeavor disclose wherein the unit comprises a booster control interface configured to control the signal booster (see fig.7.  para. 152-155, gain control interface). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made (see para. 7).
Regarding claim 28, Harada disclose all the subject matter but fails to explicitly mention wherein the signal booster comprises at least one of an umbrella, a heat sink, a fan, a shell coating, a sun visor, or a solar reflector for providing protection from overheating. However, Zhan from a similar field of endeavor disclose wherein the signal booster comprises at least one of an umbrella, a heat sink, a fan, a shell coating, a sun visor, or a solar reflector for providing protection from overheating (see para. 183, A printed circuit board (PCB) 1408 carrying electronics for the signal booster can be mounted on the heat sink between a shielding box and the heat sink). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 42, Harada disclose all the subject matter but fails to explicitly mention wherein the first signal conversion circuit comprises a downlink frequency downconversion circuit and the second signal conversion circuit comprises a downlink frequency upconversion circuit. However, Zhan from a similar field of endeavor disclose wherein the first signal conversion circuit comprises a downlink frequency (see fig.1A, para. 89, The first multiplexer 55a includes a first terminal electrically connected to an output of the first amplification path 51, a second terminal electrically connected to an output of the second amplification path 52, a third terminal electrically connected to an input of the third amplification path 53, and an antenna terminal electrically connected to the first antenna 5a (or base station antenna 5a). The second multiplexer 55b includes a first terminal electrically connected to an input of the first amplification path 51, a second terminal electrically connected to an input of the second amplification path 52, a third terminal electrically connected to an output of the third amplification path 53, and an antenna terminal electrically connected to the second antenna 5b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 44, Harada disclose all the subject matter but fails to explicitly mention wherein the second signal conversion circuit is further configured to process an incoming RF uplink signal from the mobile station antenna to generate a converted RF uplink signal of lower frequency, and wherein the first signal conversion circuit is further configured to process the converted RF uplink signal to generate an outgoing uplink signal of higher frequency. However, Zhan from a similar field of endeavor disclose wherein the second signal conversion circuit is further configured to process an (see fig.1A, para. 89, The first multiplexer 55a includes a first terminal electrically connected to an output of the first amplification path 51, a second terminal electrically connected to an output of the second amplification path 52, a third terminal electrically connected to an input of the third amplification path 53, and an antenna terminal electrically connected to the first antenna 5a (or base station antenna 5a). The second multiplexer 55b includes a first terminal electrically connected to an input of the first amplification path 51, a second terminal electrically connected to an input of the second amplification path 52, a third terminal electrically connected to an output of the third amplification path 53, and an antenna terminal electrically connected to the second antenna 5b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 48, Harada disclose all the subject matter but fails to explicitly mention wherein the second signal conversion circuit comprises an uplink frequency downconversion circuit and the first signal conversion circuit comprises an uplink frequency upconversion circuit. However, Zhan from a similar field of endeavor disclose wherein the second signal conversion circuit comprises an uplink frequency (see fig.1A, para. 89, The first multiplexer 55a includes a first terminal electrically connected to an output of the first amplification path 51, a second terminal electrically connected to an output of the second amplification path 52, a third terminal electrically connected to an input of the third amplification path 53, and an antenna terminal electrically connected to the first antenna 5a (or base station antenna 5a). The second multiplexer 55b includes a first terminal electrically connected to an input of the first amplification path 51, a second terminal electrically connected to an input of the second amplification path 52, a third terminal electrically connected to an output of the third amplification path 53, and an antenna terminal electrically connected to the second antenna 5b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 38, the rejection is the same as claim 1.
Regarding claim 41, the rejection is the same as claim 5.
Regarding claim 57, the rejection is the same as claim 18.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Zhan and in further view of Akizuki et al. US 20170005631  herein after Akizuki. 
Regarding claim 30, Harada and Zhan disclose all the subject matter but fails to explicitly mention wherein the signal booster comprises a temperature detector, wherein the signal booster is configured to operate with backed-off gain in response to the temperature detector detecting a high temperature condition. However, Akizuki from a similar field of endeavor disclose wherein the signal booster comprises a temperature detector, wherein the signal booster is configured to operate with backed-off gain in response to the temperature detector detecting a high temperature condition (see para. 96, a gain control circuit 19 including a temperature detector 184, thereby adjusting the gains of the fundamental frequency amplifier 11 and the N-multiplied frequency amplifier 14 according to an amount of temperature change). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Akizuki’s a gain control circuit including a temperature detector scheme into Harada and Zhan radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to adjust the gains of the fundamental frequency amplifier according to an amount of temperature change (see para.96).
Conclusion
The prior art Kennard US 20140378047 made of record and not relied upon is considered pertinent to applicant's disclosure. Kennard para.  52, disclose local oscillator module 302 may downconvert the first amplified radio frequency signal generated a step 504 to produce a second radio frequency signal having a second frequency.  As described herein, the second frequency of the second radio frequency signal may be similar or equal to the operating frequency

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463